                         Case 6:19-ap-00105-KSJ         Doc 2    Filed 03/25/19       Page 1 of 2
[Dapndf] [District AP Notice of Deficient Filing]


                                          UNITED STATES BANKRUPTCY COURT
                                             MIDDLE DISTRICT OF FLORIDA
                                                  ORLANDO DIVISION
                                                  www.flmb.uscourts.gov



In re:                                                               Case No. 6:18−bk−07855−KSJ
                                                                     Chapter 7

Matthew Ross Szafran



________Debtor*________/

Mark Little

Annette Little

            Plaintiff*


vs.                                                                  Adv. Pro. No. 6:19−ap−00105−KSJ


Matthew Ross Szafran




________Defendant*________/
                                               NOTICE OF DEFICIENT FILING

   On March 7, 2019 a Objection to Discharge Under 11 U.S.C. §727(A) was filed by Mark and Annette Little (Doc.
# 1 ). After review, the Clerk noted the deficiencies indicated below. The deficiencies must be cured within fourteen
days of the date of this notice.

      The does not contain an original signature or proper electronic signature in compliance with Fed. R. Bankr. P.
9011(a) and/or Local Rule 1001−2.

         A Corporate Ownership Statement required by Fed. R. Bank. P. 7007.1 was not filed by .

        The was filed by a non−individual without legal counsel admitted to practice in the Middle District of Florida.
Pursuant to Federal Rules of Bankruptcy Procedure 9010(a), a non−individual cannot appear in these proceedings
except through counsel duly authorized to practice before this Court. See Palazzo v. Gulf Oil Corp., 764 F.2d 1181
(11th Cir. 1985). Failure to retain the services of counsel authorized to practice in the Middle District of Florida will
result in the filed paper being stricken.
                      Case 6:19-ap-00105-KSJ             Doc 2      Filed 03/25/19       Page 2 of 2



        The filing fee required by 28 U.S.C. § 1930 in the amount of $350.00 has not been paid. Payment shall be
  made by cashier's check or money order payable to Clerk, U.S. Bankruptcy Court at the address indicated below

         The caption of the Objection to Discharge Under 11 U.S.C. §727(A) is incorrect pursuant to Part VII of the
  Federal Rules of Bankruptcy Procedure.




DATED March 25, 2019                     Sheryl L. Loesch , Clerk of Court
                                         George C. Young Federal Courthouse
                                         400 West Washington Street
                                         Suite 5100
                                         Orlando, FL 32801


  *All references to "Debtor" shall include and refer to both of the debtors in a case filed jointly by two individuals.

  *All references to "Plaintiff" or "Defendant" shall include and refer to multiple plaintiffs or defendants.
